
	

113 S1484 IS: Sabine National Forest Land Exchange Act of 2013
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1484
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Reid (for
			 Ms. Landrieu (for herself,
			 Mr. Vitter, and Mr. Cornyn)) introduced the following bill; which
			 was read twice and referred to the Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To provide for an exchange of land between the Secretary
		  of Agriculture and the Sabine River Authority of Texas.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Sabine National Forest Land
			 Exchange Act of 2013.
		2.DefinitionsIn this Act:
			(1)AuthorityThe
			 term Authority means the Sabine River Authority of Texas.
			(2)Federal
			 landThe term Federal land means—
				(A)the approximately
			 4,000 acres of National Forest System land, excluding the mineral estate and
			 including the wilderness area, located within the Sabine National Forest and
			 the Toledo Bend Project boundary in Texas, as generally depicted on the map
			 entitled Sabine National Forest Toledo Bend Project Strip Lands;
			 and
				(B)certain
			 additional Federal land occupied by Forest Service campgrounds, including all
			 structures, buildings, fixtures, roads, and other improvements on the land,
			 adjacent to the Toledo Bend Project, as mutually agreed by the Secretary and
			 the Authority, and as generally depicted on the map entitled Sabine
			 National Forest Campgrounds, Toledo Bend Project.
				(3)Non-federal
			 landThe term non-Federal land means the surface
			 estate of a parcel or parcels of private land adjacent to Sabine National
			 Forest that is—
				(A)owned or to be
			 acquired by the Authority; and
				(B)mutually agreed
			 upon by the Authority and the Secretary.
				(4)SecretaryThe
			 term Secretary means the Secretary of Agriculture, acting through
			 the Chief of the Forest Service.
			(5)Toledo bend
			 projectThe term Toledo Bend Project means the
			 Federal Energy Regulatory Commission project numbered 2305.
			(6)Wilderness
			 areaThe term wilderness area means the Indian
			 Mounds Wilderness Area, Sabine National Forest, as designated by section 2(4)
			 of the Texas Wilderness Act of 1984 (16 U.S.C. 1132 note;
			 Public Law 98–574).
			(7)Wilderness
			 candidate landThe term wilderness candidate land
			 means the surface estate of land adjacent to the wilderness area, to be
			 mutually agreed upon by the Authority and the Secretary, that is owned or to be
			 acquired by the Authority.
			3.Land exchange,
			 Sabine National Forest
			(a)In
			 generalIn exchange for the non-Federal land, wilderness
			 candidate land, and any cash equalization payment authorized under subsection
			 (d), the Secretary shall convey to the Authority all right, title, and interest
			 of the United States in and to the Federal land.
			(b)Existing
			 rightsThe conveyance of the Federal land under subsection (a)
			 shall be subject to valid existing rights.
			(c)Implementation
				(1)Appraisal
					(A)DeadlineNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall complete an appraisal of the surface estate of the Federal land,
			 non-Federal land, and wilderness candidate land.
					(B)StandardsThe
			 appraisal under this paragraph shall be performed in accordance with—
						(i)the
			 Uniform Appraisal Standards for Federal Land Acquisitions;
						(ii)the Uniform
			 Standards of Professional Appraisal Practice; and
						(iii)appraisal
			 instructions issued by the Secretary.
						(C)Effect of
			 restrictive covenantIn determining the value of the Federal
			 land, the Secretary shall account for the limitations on the use of the Federal
			 land after conveyance imposed by the restrictive covenant required under
			 subsection (e)(3).
					(2)SurveyThe
			 exact acreage and legal description of the Federal land, non-Federal land, and
			 wilderness candidate land to be conveyed under subsection (a) shall be
			 determined by surveys or other means of identifying and describing the land
			 mutually agreed to by the Secretary and the Authority.
				(3)CostsThe
			 costs of conducting the land exchange under subsection (a) shall be shared
			 equally between the Authority and the Secretary.
				(d)Cash
			 equalization
				(1)Equal value
			 exchangeThe land exchange under subsection (a) shall be
			 conducted on an equal value basis.
				(2)Limits
			 waivedThe values of the land to be exchanged under subsection
			 (a) may be equalized through the use of a cash equalization payment in an
			 amount in excess of the statutory limit specified in section 206 of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1716).
				(3)Disposition and
			 use of fundsAny cash equalization payment received by the
			 Secretary under this subsection shall be—
					(A)deposited into
			 the fund established under Public Law 90–171 (commonly known as the Sisk
			 Act) (16 U.S.C. 484a); and
					(B)available to the
			 Secretary for expenditure, without further appropriation and until expended,
			 for the acquisition of land or interests in land for addition to the National
			 Forest System.
					(e)Title
				(1)In
			 generalTitle to the non-Federal land conveyed to the Secretary
			 under this section shall—
					(A)be acceptable to
			 the Secretary; and
					(B)conform to the
			 title approval standards of the Attorney General applicable to land
			 acquisitions by the Federal Government.
					(2)Reservation of
			 mineral estateThe deed of conveyance that conveys the Federal
			 land to the Authority shall reserve any subsurface mineral estate owned by the
			 United States in the Federal land, including oil, gas, rock, sand, and
			 gravel.
				(3)Restrictive
			 covenant
					(A)In
			 generalIn the deed of conveyance that conveys the Federal land
			 to the Authority, the Secretary shall include a covenant, running with the
			 land, providing that the Federal land conveyed shall—
						(i)be
			 used in a manner consistent with the management of adjacent National Forest
			 System land or wilderness area land;
						(ii)remain
			 unsubdivided; and
						(iii)not be used for
			 commercial, residential, or industrial development.
						(B)EffectThe
			 restrictive covenant described in subparagraph (A) shall not create any
			 property interest of the United States.
					(f)Continued
			 campground operationThe Authority may continue to operate and
			 maintain the Forest Service campgrounds described in section 2(2)(B) and
			 conveyed under subsection (a) consistent with the authorization granted by the
			 Federal Energy Regulatory Commission.
			(g)Time for
			 completionIt is the intent of Congress that the land exchange
			 under subsection (a) shall be completed not later than 1 year after the date of
			 enactment of this Act.
			4.Boundary
			 adjustment, Indian Mounds Wilderness Area, Sabine National Forest
			(a)Boundary
			 adjustmentOn completion of the land exchange under section 3(a),
			 the Secretary shall modify the boundaries of the wilderness area—
				(1)to exclude all
			 wilderness area land that, before the date of the exchange, was located within
			 the Toledo Bend Project, with the land excluded under this paragraph to be
			 removed from wilderness designation and ceasing to be part of the wilderness
			 area and the National Wilderness Preservation System under the
			 Wilderness Act (16 U.S.C. 1131 et seq.); and
				(2)to include as
			 part of the wilderness area all wilderness candidate land acquired by the
			 Secretary under section 3(a), with the land included under this paragraph to be
			 designated as wilderness and as a component of the National Wilderness
			 Preservation System.
				(b)Map and legal
			 description
				(1)RequiredAs
			 soon as practicable after the date of completion of the land exchange under
			 section 3(a), the Secretary shall file with the Committee on Natural Resources
			 of the House of Representatives and the Committee on Energy and Natural
			 Resources of the Senate a map and legal description of the changes made to the
			 boundaries of the wilderness area as a result of the land exchange.
				(2)Force and
			 effectThe map and legal description filed under paragraph (1)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct clerical and typographical errors in the map and
			 legal description.
				(3)Public
			 inspectionThe map and legal description also shall be on file
			 and available for public inspection in the appropriate offices of the Forest
			 Service.
				
